Citation Nr: 1812101	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to October 10, 2016; and rated as 
50 percent effective October 10, 2016.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2017 for further development.  

The March 2009 rating decision denied the Veteran's claim for an increased rating for PTSD.  The RO issued a November 2016 rating decision in which it increased the 30 percent rating to 50 percent effective October 10, 2016.  Since the date of the increase does not date back to the date of the claim, there are two distinct time periods to consider.  As explained below, the Board grants a 50 percent rating effective April 17, 2012.  

The Veteran presented testimony at a Board hearing in March 2017.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran has alleged that he could not work due to his service-connected disabilities, including the disability on appeal.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

FINDINGS OF FACT

1.  Prior to April 17, 2012, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

2.  Effective April 17, 2012, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: difficulty in understanding complex commands; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

3.  The Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

4.  The medical and other evidence of record does not indicate the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  Prior to April 17, 2012, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

2.  Effective April 17, 2012, the criteria for entitlement to a disability evaluation of 50 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

3.  The criteria for entitlement to a disability evaluation in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

4.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's appeal and decided entitlement based on the relevant evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b). 

"A veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Court has observed that the listed symptoms are examples of the type and degree of the manifestations of a mental disability required for a given disability rating, and that the presence of "all, most, or even some of the enumerated symptoms" is not required to support a disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, it is not sufficient for the Board to simply match the symptoms listed in the rating criteria against those exhibited by a veteran.  Rather, "VA must engage in a holistic analysis" of the severity, frequency, and duration of the signs and symptoms of the veteran's mental disorder, determine the level of occupational and social impairment caused by those signs and symptoms, and assign an evaluation that most nearly approximates that level of occupational and social impairment.  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208, Slip opinion at 5 (Vet. App. Feb. 23, 2018), the Court held that given that the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  The Court added that it does not hold that the Board commits prejudicial error every time the Board references GAF scores in a decision.  This appeal was certified to the Board in July 2012 so it was pending before the Board on August 4, 2014.  As such, the DSM-IV applies and the GAF scores, prior to August 4, 2014, will be noted, as appropriate since much of the relevant evidence in this case was obtained during the time period that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) was in effect.

According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning 
(e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition).  

The Veteran underwent a VA examination in November 2008.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported increased struggles with sleep, isolation and anger.  He noted continued struggles with hypervigilance, startle response, and avoidant behaviors.  He reported sleep difficulties in the form of "nightmares almost every night."  He reported that he sleeps approximately four hours per night.  He reported midnight awakenings with difficulty getting back to sleep.  He stated that his sleep is very restless.  He stated that his wife moved out of the bedroom approximately eight months ago due to his hitting and kicking.  He also reported nightly sweats.

The Veteran acknowledged social withdrawal and isolation.  He stated that one to two times per week, he stays in his bedroom all day.  He would shower; but not answer the phone or talk to others.  He reported that, at times, he would rather be alone than with others.  He noted an increase in anger and frustration with others.  He stated that he gets frustrated and irritated easily; and at times, he has increased arguments with his wife.  He denied ever acting on his anger.  He acknowledged a startle response to loud noises or sudden movements.  He stated that he is often on guard and aware of what is going on around him.  He stated that he avoids talking about his experience in Vietnam.  He reported that he attended psychiatric meetings approximately one month ago; and that he began to see a doctor at the Phoenix VA Medical Center.

The Veteran reported that he is currently retired (as of five years ago).  He reported that he volunteers four hours per week helping at a facility with their bingo night.  He reported that he has been married for 43 years and that the relationship is good.  However, they have not slept in the same room for the past eight months due to the Veteran's kicking and hitting in his sleep.  He reported having good relationships with all four of his children (who he sees each week).  He also stated that he maintains good relationships with his eight siblings.  He reported that he has "a whole bunch of friends," and that he is involved with softball and helps in running the team.

The Veteran reported that he enjoys watching softball on Sundays.  He also likes to watch TV.  He reported going to his son's house to have horses and "hangs out."  However, he stated that his activities have decreased over the years.  He was able to cook, clean, run errands, and complete day to day chores.  He was able to complete all activities of daily living such as grooming and dressing.  He denied previous thoughts of suicide, attempts, plans or intentions.  He denied a history of violence; but reported an increase in his irritation. 

Upon examination, the Veteran was alert and fully oriented.  Grooming was adequate.  His overall mood appeared anxious.  His affect was guarded.  Eye contact was limited.  His speech was somewhat mumbled. There was no psychomotor agitation or retardation.  His thought process was concrete.  There was no evidence of a psychotic disorder.  Judgment and insight were fair; and impulse control was appropriate.  His cognitive abilities appeared average.  The Veteran was diagnosed with PTSD and assigned a GAF score of 51 (down from 55).  He was deemed competent for VA purposes.  

The Veteran's PTSD was manifested by re-experiencing his time in Vietnam, avoidance behaviors, numbing, and unresponsiveness.  He noted an increase in struggles with sleep, isolation, and anger.  He reported isolating himself in his room on a weekly basis as well.  However, he continues to have "a whole bunch of friends" and activities that he enjoys.  The examiner opined that while the Veteran's symptoms have increased, they continue to be in the moderate range. 

At his June 2010 VA examination, the Veteran reported continued difficulties with sleep.  He indicated that he sleeps two to three hours per night. He acknowledged bad dreams.  He indicated that he has a very difficult time getting back to sleep once he awakens.  He acknowledged night sweats.  He indicated that his wife has slept in another room for approximately the past year because of his restlessness.  He continued to prefer to be alone.  He noted that he feels safest in his bedroom and that he spends a lot of time in his room.  He reported that he does shower; however, he will not answer the phone or come to the door or talk to others when they come to visit.  He continued to struggle with anger.  He indicated that he does not like to go out with people because he gets angry with others.  He acknowledged verbal altercations and arguments with his wife and sons.  He denied any physical altercations.  He continued to have a startle response to loud noises.  He indicated that he continues to feel on guard; and that he avoids going out because he does not like being around other people.  He continued to seek psychiatric care.  The examiner noted that the Veteran was most recently treated by Dr. S.N. in May 2010.  He was diagnosed with major depressive disorder (recurrent with psychosis), PTSD, and alcohol and marijuana abuse.  He was assigned a GAF score of 45 (see CAPRI, 8/24/17, pgs. 764-765).   

There were no changes in the Veteran's occupational history as he had retired.  There were no changes in his educational history since his last evaluation.  He reported that he continues to be married; and that his relationship is "okay."  He stated that he has four children and that he has a good relationship when he is able to see them. He also reported having good relationships with his grandchildren and great-grandchildren.  The Veteran reported that he does not have any friends.  He stated that he is no longer involved in running the softball team.  He stated that he spends most of his time at home watching television or listening to music.

The Veteran was able to cook, clean, run errands, and complete day-to-day chores. He was able to complete all activities of daily living, such as grooming and dressing, without assistance.  He did note that his wife ties his shoes for him (due to back pain).  

The Veteran denied any plan, intent, or attempts at suicide.  Upon examination, the Veteran was alert and fully oriented.  He was pleasant and cooperative throughout the process.  Grooming was adequate.  His overall mood appeared slightly anxious. Affect was restricted.  Eye contact was appropriate.  His speech was normal in rate and tone.  There was no psychomotor agitation or retardation observed.  His thought process was slightly concrete.  He denied any current suicidal or homicidal ideation. There was no evidence of a psychotic disorder.  He denied any auditory or visual hallucinations.  Judgment and insight were fair; and impulse control appropriate during the interview.  His cognitive abilities appeared average.  His memory appeared intact.  The examiner gave a GAF score of 55.  

The Veteran underwent a VA examination in April 2012.  The examiner noted that in addition to PTSD, the Veteran also met the criteria for major depressive disorder.  Symptoms included depressed mood, loss of interest in activities, low motivation and fleeting suicidal ideation.  The examiner stated that this is a separate and distinct diagnosis and is most likely secondary to his ongoing reported pain difficulties.  

The examiner noted that the Veteran is married.  He reported that he and his wife do not sleep in the same room and have not since his last evaluation.  He reported they argue frequently as he becomes irritated easily with her.  He reported a "good" relationship with his sons (although he does not see them very often).  The Veteran reported that he has few friends.  He reported that he has one good friend; who brought him to his appointment today.  He stated he might see him once per week and they will eat breakfast or have coffee.  He indicated having few hobbies.  
He stated he spends his days "messing around looking at my plants, yard, trees."  He noted that he is no longer able to trim or take care of his yard due to back pain.

The examiner noted that there were no occupational or educational changes since his last evaluation.  The Veteran was able to answer the questions asked of him.  He was able to follow short, simple instructions.  The examiner noted struggles with memory; and indicated that more complex instructions or detailed information might be difficult for him.  The Veteran was neat and clean; and he arrived on time.  He reported getting along fairly well with others.  He was able to be aware of normal hazards.

The Veteran continued to seek mental health treatment.  The examiner noted that the Veteran was most recently seen by Dr. T.W. in April 2012, and that he was assessed with PTSD, major depressive disorder (recurrent moderate), cannabis dependence, and chronic pain disorder.  He was assigned a GAF score of 54 (see CAPRI, 8/24/17, p. 666).  The Veteran reported continued struggles with sleep.  He stated he sleeps approximately two to three hours per night.  He reported that he struggles getting to sleep, and waking up frequently.  He indicated that he is easily awakened by noises.  He reported that he often wakes sweating.  He indicated that he does not like to leave his house.  He spends most of his days in his room ("my wife calls it the cave").  He described his mood as "I'm bored, tired."  He acknowledged depressed mood with loss of interest in activities.  He noted fleeting thoughts of suicide with no intentions, plans or previous attempts.  

His PTSD was manifested by depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood.  It was not manifested by panic attacks; impairment of short- and long-term memory; flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting Inability to establish and maintain effective relationships; suicidal ideation; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; or disorientation to time or place.  

With regards to how the Veteran's disabilities impact occupational and social impairment, the examiner opined that his depression is most likely affecting reliability and productivity; and that his PTSD might decrease work efficiency and ability to perform occupational tasks during stressful situation.  He opined that if the PTSD were diagnosed alone, then the Veteran's GAF would be 55.  If the depression were diagnosed alone, then the GAF would be 52.  

The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In August 2014, the Veteran submitted lay statements from his wife and two of his sons.  These statements reflect that the Veteran suffers from disturbed sleep, depression, memory loss, and a very bad temper.  They also reflect that the Veteran suffers from prostate cancer, bad knees, and other physical disabilities.  

The Veteran underwent another VA examination in October 2016.  The examiner noted that in addition to PTSD, the Veteran also had a cannabis use disorder.  The examiner opined that differentiating which symptoms are attributable to each diagnosis was not possible.  

The Veteran reported that he is married and that he lives with his wife.  He also reported that he has four children and 3-4 close friends.  He stated that his closest social support was his wife.  When the Veteran was asked how he spends his free time, he replied, "I like to watch football or baseball."  He did not regularly attend religious services anymore due to his inability to be in crowds of people.  He stated that he was not currently receiving any psychological treatment.  

The Veteran reported symptoms of anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in  adapting to stressful circumstances (including work or a work like setting), and suicidal ideation.  

He denied depressed mood; panic attacks; any kind of memory loss; flattened affect; circumstantial, circumlocutory, or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; disturbances of motivation and mood; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  

Upon examination, the Veteran was cooperative throughout the evaluation.  He was polite and friendly.  He was alert and oriented on all spheres.  His memory appeared to be intact as he recalled significant information related to his psychosocial history. He did not exhibit any significant problems with attention or concentration.  He was able to remain focused during the evaluation.  He did not exhibit any restlessness or hyperactivity during the evaluation.  His mood (emotional state) was euthymic and his affect (emotional responsiveness) was congruent.  He did not exhibit any shifts in his mood.  When asked how he had been feeling recently, he stated, "I am sometimes good and sometimes bad."  His thought processes were logical and goal oriented.  He did not display any signs of paranoia or delusions.  He denied any audio or visual hallucinations.  He did not appear to be responding to internal stimuli.  He did not endorse symptoms consistent with mania, hypomania, obsessive-compulsive disorder, self-injurious behaviors, eating disorders, or psychosis.   There was no evidence of disorganized speech, or bizarre behaviors. There was no evidence of elevated mood, decreased need for sleep, expansiveness, intensification of goal-directed activity, grandiosity, flight of ideas, or risky hedonistic pursuits.  He denied suicidal ideation; has made no suicide attempts; and did not have a suicide plan or intent.  His memory was grossly intact.

The Veteran reported that he sleeps 4 hours per night; and that he awakens every hour.  He reported nightmares.  He stated that he feels fatigue in the morning; and that he is unable to nap during the day.  He denied a decreased need for sleep.  He endorsed problems with anger management.  When asked what he does when angry he stated, "Once somebody owed me money.  They didn't pay me and so I shot him in the leg.  Another time a man whistled at my wife, and when I finally found him, and I hit him with a shovel.  Then there was a guy throwing garbage in my alley.  
I told him to stop.  He didn't stop, so I went inside and got my gun.  I came out, pulled my gun on him and made him clean up his mess.  I haven't seen him since then.  My son and my wife have since taken away all of my guns."  

The Veteran denied problems with concentration, but endorsed problems with his memory.  He stated, "I can remember things from a long time ago, but I can't remember recent stuff."  He endorsed prior suicidal ideation.  He noted that his most recent suicidal ideation occurred "when I was sick."  He stated that he is dissuaded from harming himself due to "my granddaughter and my wife."  He denied a history of manic and/or hypomanic symptoms.  He endorsed a history of auditory and visual hallucinations.  He stated, "I had the voices in the 1990s. I would hear things or see shadows.  It is less now."  The examiner deemed the Veteran to be capable of managing his financial affairs.  

Due to some internal inconsistencies in the October 2016 examination report (most notably concerning suicidal ideation), the Board remanded the appeal in May 2017 for an addendum opinion.

The October 2016 VA examiner examined the Veteran again in August 2017 (C&P Exam, 9/5/17).  The same symptoms applied to the Veteran's PTSD: anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and suicidal ideation.  

Upon examination, the Veteran was alert and oriented.  His thought processes were linear, logical, and goal directed.  He did not appear to have problems with comprehension.  He did not exhibit any significant problems with attention or concentration.  His memory appeared to be intact as he recalled significant information related to his psychosocial history.  His insight and judgment appeared fair.  He did not express any unrealistic ideas or bizarre beliefs.  He denied experiencing auditory or visual hallucinations.  He did not appear to be responding to internal stimuli.

The Veteran reported that he sleeps 4 hours per night.  He noted that he awakens several times during the night and has difficulty falling back asleep.  He asserted nightmares.  He stated, "My wife doesn't even sleep in the bed with me because of my nightmares."  He reported feeling fatigue in the morning.  He did not nap during the day.  He denied a decreased need for sleep.  He reported that he is frequently irritable.  He stated, "I almost just blew my top in the lobby here.  My wife tried to change the television station in the lobby, and the girl behind the counter did not want that to happen."  He reported problems with memory.  He stated, "My short term memory is really bad. I forget things quickly."

When asked about current symptoms of anxiety, the Veteran stated that "Sometimes I just blow up.  I am on edge, just irritable.  I am always on alert.  Like if I hear something bang, I go for my rifle.  They laugh, but it makes me mad, you have to shoot first and ask questions later."   He denied a history of panic attacks or symptoms related to agoraphobia.  

The examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

The October 2016 examiner submitted an addendum in September 2017.  She stated that she reviewed the conflicting medical evidence.  She stated that the Veteran endorsed a significant history of difficulties managing his anger.  During his October 2016 VA examination, he spoke of shooting someone in the leg who owed him money.  He also recalled how he hit a man with a shovel after he whistled at his wife.  The Veteran reported that he has been unable to maintain stable employment due to his problems interacting with people.  She stated that she met with the Veteran again in August 2017; and she specifically asked about the previous times he had locked himself in his room.  He stated, "Yes, I lock myself in my room sometimes.  I do it because I don't feel safe.  I think about how an intruder might come in.  With all of these home invasions happening recently, I get worried that 
I won't be able to defend myself.  I have so many medical problems, if someone came through the door I could not defend myself."  When asked about prior auditory or visual hallucinations, he stated, "I don't hear things, it is just that buzzing, I have that constant ringing in my ears.  I think I got it from the grenades. Sometimes I feel like I see something at the corner of my eye.  Then I look and nothing is there.  That is all."  When asked about prior suicidal ideation, the Veteran stated (in August 2017), "That was a long time ago.  It was when they first told me 
I had prostate cancer that I thought about killing myself.  I got rid of all of my guns around that time.  I don't want to do it anymore.  I would not do it because of my wife and granddaughter."

The Veteran underwent another VA examination (with a different examiner) in September 2017 (C&P Exam, 9/20/17).    She noted that the Veteran has not worked since 2000.  The Veteran stated that he is currently struggling with depression, feeling moody, worried about service connected prostate cancer and other medical issues.  He reported difficulty staying focused.  He stated that his short-term memory is causing him ongoing difficulties in completing basic tasks.  He reported long term problems with sleep, and getting up 5-6 times a night to urinate.  He reported staying home most of the time due to increasing difficulty walking.   He stated that he has his wife help him dress because he "can't bend over."  She takes care of most of his daily needs.

Upon examination, the Veteran appeared capable of understanding and remembering very short and simple instructions.  However, the examiner opined that he would have difficulty if instructions became more complex.  She stated that there could be difficulties if the Veteran was expected to maintain attention and concentration for extended periods of time.  She stated that if he worked, he would require special supervision for ordinary work routines.  He appeared capable of working with others and in interacting with the general public.  As it has been some time since he has been employed, he might have difficulty responding appropriately to changes in the work setting.  She stated that he might experience difficulty if he expected to set realistic goals or to make plans independently of others.  He is capable of being aware of normal hazards and to take appropriate precautions.  

The examiner stated that the Veteran's PTSD is manifested by depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  She observed that his memory was spotty; his concentration was adequate; and his orientation was intact.  She opined that the examiner opined that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Analysis

The Board notes that prior to October 10, 2016, the Veteran's PTSD has been rated as 30 percent disabling.  In order to warrant a rating in excess of 30 percent, his disability must be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

At his November 2008 VA examination, the Veteran acknowledged social withdrawal.  However, with regards to social impairment, he stated that he has 
"a whole bunch of friends," and that he is involved with softball and helps in running the team.  He also reported that he had a good relationship with his wife of 43 years and that he has good relationships with all four of his children and all eight of his siblings.  Regarding occupational impairment, the Veteran was noted to have been retired.  However, he stated that he volunteers four hours per week helping at a facility with their bingo night.  He displayed none of the symptoms enumerated in the criteria for a 50 percent rating. 

Likewise, at his June 2010 VA examination, the Veteran continued to have an "okay" relationship with his wife, and good relationships with all of his children, his grandchildren, and his great-grandchildren.  Once again, there was no evidence that the Veteran suffered from any of the symptoms enumerated in the 50 percent rating criteria.  

The Board acknowledges that the Veteran reported that he preferred to be alone; that he struggles with anger; and that has had verbal altercations with his wife and sons.  The Board also acknowledges that a May 2010 outpatient treatment report reflects a GAF score of 45 (indicating serious symptoms).  However, the outpatient report in question fails to reflect the basis for the GAF score.  There was no indication of serious symptoms such as suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  The Board places less weight on this GAF score because, as noted in the DSM-5, GAF scores have a "conceptual lack of clarity" and "questionable psychometrics in routine practice."  DSM-5 at 16.  Moreover, at the June 2010 VA examination, it was noted that he could cook, clean, run errands, and complete day-to-day chores. He was able to complete all activities of daily living, such as grooming and dressing, without assistance.  He did note that his wife ties his shoes for him (due to physical disabilities).

The Board finds that prior to April 17, 2012, preponderance of the evidence weighs against the granting of a rating in excess of 30 percent.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 30 percent for PTSD (prior to April 17, 2012) must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990). 

Effective April 17, 2012
The Board notes that at his April 2012 VA examination, the Veteran reported that he still had good relationships with his family.  In addition, he reported that he had a few friends (including one good friend who drove him to the examination).  However, the Board also notes that the Veteran's symptoms included a depressed mood, loss of interest in activities, low motivation, and fleeting suicidal ideation.  The examiner stated that these symptoms are due to a separate and distinct diagnosis and is most likely secondary to his ongoing reported pain difficulties.  The Veteran would seemingly concur (in August 2017), by stating that his suicidal ideation occurred when he was first told that he had prostate cancer.  Consequently, it appears that the suicidal ideation and depressed mood were not secondary to PTSD.  Nonetheless, they were secondary to prostate cancer (for which the Veteran is also service connected), and should therefore be considered when evaluating the Veteran's psychiatric disabilities.    

In giving the benefit of the doubt to the Veteran, the Board finds that the Veteran's disability picture is more nearly approximated by a rating of 50 percent, effective April 17, 2012.  

The Board finds that a rating in excess of 50 percent is not warranted.  In order to warrant a rating in excess of 50 percent, the Veteran's disability would have to be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

After reviewing the pertinent medical and lay evidence, the Board finds that the evidence weighs against deficiencies in most areas.  In this regard and as noted above, the Veteran continued to have good relationships with his family; and he had a few friends.  Of the symptoms listed in the 70 percent criteria, the only one the Veteran seems to have experienced was suicidal ideation.  While this is undeniably a serious symptom, the Board notes that even in April 2012, it was described as "fleeting," with no intentions, plans or previous attempts.  Subsequent VA examinations refer to a prior history of suicidal ideation.  The Veteran acknowledged (in August 2017) that "That was a long time ago" and "I don't want to do it anymore."    

At the Veteran's October 2016 VA examination, he noted an inability to be in crowds of people.  However, he still had good relationships with his family, as well as 3-4 friends.  He endorsed a history of auditory and visual hallucinations.  However, he stated that these occurred in the 1990s.  There was no indication that these were a current symptom.    

As noted earlier, due to some internal inconsistencies, the October 2016 VA examiner conducted another examination in August 2017.  The Veteran reported problems with memory.  However, upon examination, his memory appeared to be intact as he recalled significant information related to his psychosocial history.  Additionally, he was alert and oriented.  His thought processes were linear, logical, and goal directed.  He did not appear to have problems with comprehension.  He did not exhibit any significant problems with attention or concentration.  His insight and judgment appeared fair.  He did not express any unrealistic ideas or bizarre beliefs.  He denied experiencing auditory or visual hallucinations.  He did not appear to be responding to internal stimuli.

The Veteran also reported irritability.  Several instances were described in a September 2017 addendum.  Even with consideration of these examples, the examiner opined that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity (the rating criteria for a 50 percent rating).  

Finally, the Veteran underwent a VA examination in September 2017.  The examiner found that the Veteran's PTSD is manifested by depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; and disturbances of motivation and mood.  She observed that his memory was spotty; his concentration was adequate; and his orientation was intact.  She opined that the examiner opined that the Veteran's PTSD is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation (the rating criteria for a 30 percent rating).    

As noted above, a holistic view of the Veteran's disability picture has been discerned from reviewing the evidence and the Board finds that a preponderance of the evidence weighs against the granting of a rating in excess of 50 percent.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 50 percent for PTSD must be denied.  See 38 U.S.C.A. § 5107(b).

TDIU

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative. The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see Pederson v. McDonald, 27 Vet.App. 276, 286 (2015) (en banc) (stating that "when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history").  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  Entitlement to TDIU is based on an individual's particular circumstance.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran is service connected for PTSD, evaluated as 50 percent disabling; prostate adenocarcinoma, evaluated as 40 percent disabling; diabetes mellitus, 
type 2, evaluated as 20 percent disabling; scars, scalp, rated as 0 percent disabling; and erectile dysfunction, evaluated as 0 percent disabling.  His combined rating is 80 percent.  See 38 C.F.R. § 4.25.  Thus, the Veteran meets the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a).

However, the Board must still determine whether the Veteran's service-connected disabilities result in impairment so severe that it is impossible to follow a substantially gainful occupation.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of impaired caused by service-connected disabilities.  

Following a full and thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation solely by reason of his service-connected disabilities.  

The Veteran testified that he worked for the VA at the VA Medical Center in Phoenix.  He stated that he was unable to keep up due to his PTSD.  Consequently, he resigned.  He then went to work for the Arizona Department of Transportation until 2003.  He was a subcontractor responsible for cleaning freeways.       

Regarding the impact from his psychiatric disability, the August 2017 and September 2017 examiners independently found that the Veteran's PTSD was manifested by reduced reliability and productivity (August 2017 VA examiner); and occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation (September 2017 VA examiner).  The Board logically deduced from such findings that the Veteran is capable of working an occupation despite his service-connected psychiatric disability.  The impairment from such disability is being compensated by the 
50 percent rating.

With regards to the Veteran's other compensable disabilities (prostate cancer and diabetes mellitus), the Veteran did not specifically contend that these interfered with employment.  However, the Board notes that the Veteran underwent VA examinations for his prostate cancer in August 2015 and September 2017.  Both examiners noted that the Veteran's prostate cancer was in remission.  Although the Veteran still has a voiding dysfunction that requires absorbent material which must be changed 2 to 4 times per day, both examiners stated that the Veteran's prostate cancer does impact his ability to work.

Similarly, in November 2016, the Veteran underwent a VA examination for his diabetes mellitus.  The examiner noted that the disability did not require regulation of activities.  He opined that the disability would not impact his ability to work.   

In sum, the Board find that the weight of the competent and probative evidence is against a finding that the Veteran's service-connected disabilities alone render him unable to obtain and retain substantially gainful employment, nor is the evidence in a state of equipoise on that question.  As such, the Veteran's claim for a TDIU is denied.


ORDER

Prior to April 17, 2012, entitlement to a rating in excess of 30 percent for PTSD is denied.

Effective April 17, 2012, a rating of 50 percent, but no greater, is granted for service connected PTSD.  

TDIU is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


